Citation Nr: 1631071	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training and (INACDUTRA) service in the Air National Guard from April 1968 to April 1974.  He also had periods of ACDUTRA and INACDUTRA service with the Air National Guard from July 1984 to December 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Local jurisdiction is currently with the Houston, Texas, RO.

The Board also notes that, in April 2011after the submission of the Veteran's June 2010 substantive appeal (via a VA Form 9), the agency of original jurisdiction (AOJ) awarded service connection for tinnitus and left ear hearing loss.  As the April 2011 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board remanded the instant claim in November 2014.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, right ear hearing loss is etiologically related to his in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The Board notes that, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his right ear hearing loss is due to his in-service noise exposure as a result of his duties working on the flight line and exposure to weapons fire.  For the below reasons, the Board finds that the evidence of record is in at least equipoise as to whether his right ear hearing loss is related to his military service and, therefore, resolving all doubt in his favor, service connection for such disorder is warranted. 

Service treatment records are silent for complaints, treatment or diagnosis of hearing impairment or hearing problems.  The Veteran has alleged that his current hearing impairment is the result of his exposure to flight line noise as well as weapons fire.  His Form DD 214 and other separation documents report his military occupational specialty (MOS) as cook and aircraft armament systems craftsman.  Thus, the Board acknowledges the Veteran's in-service noise exposure as consistent with his duties. 

With respect to a current diagnosis, while a June 2008 VA examination revealed normal hearing for VA purposes in the right ear based on puretone thresholds and the Veteran's speech discrimination score of 96 percent, a private June 2010 audiogram revealed moderate hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The June 2010 audiogram revealed the following puretone thresholds, in decibels: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
20
25
40
45
45

While it is unclear if the private examiner used the Maryland CNC Test for word recognition, the results of the word recognition test completed in June 2010 were 100 percent in the right ear.  The private examiner noted a diagnosis of moderate hearing loss with a "noise related pattern."  Thus, as the private audiologist diagnosed moderate hearing loss and the audiogram revealed puretone thresholds of 40 decibels or greater, the Veteran has a current disability of right ear hearing loss as defined by VA regulations.

With respect to a nexus, the June 2008 VA examiner offered no opinion as to the Veteran's right ear hearing loss as at the time of the June 2008 examination, the Veteran's right ear hearing loss was not a disability for VA purposes.  However, the examiner noted that the Veteran was exposed to excessive loud noise while in the military.  In addition, the examiner noted that post service, the Veteran had been exposed to noise in the form of hunting or recreational shooting, power tools, motorcycles, personal watercraft, and loud music.  The examiner opined that "it is at least as likely as not that the Veteran's left ear hearing loss is due to acoustic trauma incurred as an aircraft armament systems craftsman while in service."  The examiner explained that hearing loss can be caused by excessive, loud noise exposure and that the Veteran was exposed to such while in the military. 

While the June 2008 VA examiner offered no opinion as to the etiology of the Veteran's right ear hearing loss, the June 2010 private physician opined that the Veteran had moderate hearing loss in his right ear which was "in a noise related pattern."  The physician noted that he reviewed the Veteran's military record and that the Veteran worked on the flight line while in service.  While the physician reported that the Veteran had no other history of noise exposure, he also noted that the Veteran had no family history of hearing loss.  The physician opined that the Veteran's hearing loss was related to his service. 

In addition to the private examiner's opinion, the Board finds the Veteran's statements with respect to noise exposure and hearing loss symptoms since service to be credible.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he was exposed to loud noises in service and experienced hearing loss in his right ear as a result.  The Board notes that the Veteran is competent to report such and finds the Veteran's statements to be credible. 

In light of the June 2010 private opinion and the Veteran's credible statements with respect to experiencing loud noises and hearing loss while in service and since that time, the Board finds that the evidence is at least in equipoise as to whether his right ear hearing loss is related to his military service.  The Veteran has competently and credibly testified to the onset of symptoms associated with his right ear hearing loss, and there is a positive medical opinion of record, based on a review of the claims file to include medical and lay evidence, that establishes a link between the Veteran's current right ear hearing loss and his military service.  Therefore, the Board finds that, resolving all doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


